United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3732
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Ronnie Landsdown

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                          Submitted: September 27, 2013
                            Filed: November 7, 2013
                                 ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________

BENTON, Circuit Judge.

       A jury convicted Ronnie Edward Landsdown of receiving child pornography
in violation of 18 U.S.C. § 2252(a)(2). He appeals, attacking the sufficiency of the
evidence. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

      Police noticed that an internet protocol address leased by Landsdown was
sharing child pornography. Obtaining a warrant, they searched his house. They
seized a desktop computer and a laptop computer, both with child pornography.
Landsdown declined to come home. Landsdown and one of his roommates, David
Guy Hicks, were arrested. Hicks pled guilty to possessing the child pornography on
the laptop. He denied receiving the child pornography on the desktop, which had
completely different images than the laptop. The desktop was located in a common
area, not password protected, and used by all six roommates (and one house guest).

       Landsdown was tried for receiving the child pornography on the desktop. No
witnesses testified to seeing him download or view child pornography. Landsdown
owned the desktop, fixed it so it worked, paid for the internet connection, set up the
user account used to make downloads, but did not install the software program. When
one roommate confronted Landsdown about child pornography on the desktop,
Landsdown reportedly “shrugged it off” and said he’d “check it out later.” At trial,
three of the other five roommates, including Hicks, denied downloading the images;
the other two (both females) had individual user accounts or folders. The house guest
who used the desktop was alone in the home only once, but according to a forensic
examination of the desktop, child pornography was downloaded on four dates.

      At the close of the government’s case, Landsdown moved for a judgment of
acquittal alleging the evidence was insufficient to prove knowing receipt under 18
U.S.C. § 2252(a)(2). The district court1 denied the motion. The jury convicted
Landsdown. He was sentenced to 60 months’ imprisonment.

      This court reviews de novo the denial of a Rule 29(a) motion for judgment of
acquittal, but will review “a challenge to the sufficiency of the evidence deferentially
and affirm if any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” United States v. Vega, 676 F.3d 708, 721 (8th Cir.
2012).


      1
      The Honorable Richard E. Dorr, late a United States District Judge for the
Western District of Missouri.

                                          -2-
       Landsdown emphasizes that there is no direct evidence that he downloaded,
viewed, altered, moved, or deleted child pornography. All six roommates and the
house guest had access to the computer and user profile. While he may have been
nonchalant when confronted about it, Landsdown asserts that this supports, at most,
the lesser-included offense of possessing child pornography.

          The evidence was sufficient to convict Landsdown of receiving child
pornography. He owned the instrumentalities that received the child pornography and
shrugged off its presence. See United States v. Worthey, 716 F.3d 1107, 1113 (8th
Cir. 2013) (finding sufficient evidence based on ownership of the software’s user
account and inculpatory statements). Three roommates denied accessing child
pornography, and the other two had separate accounts or folders on the desktop. The
credibility of this testimony is for the jury, and the jury reasonably could have
concluded that the government eliminated other potential recipients of the child
pornography. See United States v. Kimler, 335 F.3d 1132, 1140 (10th Cir. 2003)
(“though others in [Kimler’s] family also had access to some of the relevant email
accounts, they testified that they did not send images of child pornography via email
. . . [this evidence] supports the ‘plausible inference’ that Kimler was the one sending,
receiving and possessing the images of minors engaged in sexually explicit conduct”)
(internal citations omitted); United States v. O’Berry, 248 Fed. Appx. 770, 772 (8th
Cir. 2007) (unpublished) (“Both O’Berry [and his wife] denied intentionally
downloading . . . child pornography on the computer. This created credibility issues
for the jury to resolve. The jury was free to believe [O’Berry’s wife] and not
O’Berry.”). A reasonable jury could find that Landsdown knowingly received child
pornography.

                                     *******

      The judgment of the district court is affirmed.
                     ______________________________


                                          -3-